Citation Nr: 1527457	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to restoration of a 100 percent disability rating for chronic bronchitis with restrictive lung disease, effective April 1, 2013.  

2.  Entitlement to restoration of special monthly compensation under 38 U.S.C.A. § 1114(s), effective April 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to September 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2014, the appellant and his spouse testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a copy of the August 2014 hearing transcript, this additional evidence has also apparently been reviewed by the RO.  

In May 2014 and July 2014, both prior to and after the RO's May 2014 certification of the appeal to the Board, the appellant submitted additional evidence to the RO.  He did not include a waiver of initial RO consideration of this evidence, nor was it considered by the RO.  In light of the favorable determination below, however, the Board finds that a remand is not required.  38 C.F.R. § 20.1304 (2014) (providing that additional pertinent evidence must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the appeal may be allowed without such referral).

The Board notes that, in his June 2013 VA Form 9, the appellant generally alleged that VA had committed multiple errors in his case in claims dating back to 1975.  The appellant is advised that claims for revision based on clear and unmistakable error (CUE) must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  If the appellant wishes seek revision of a prior decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the specific requirements for CUE challenges set forth in 38 C.F.R. § 3.105(a) (2014).


FINDINGS OF FACT

1.  In a January 2013 rating decision, the RO reduced the rating for the appellant's service-connected chronic bronchitis with restrictive lung disease from 100 to 10 percent, effective April 1, 2013.  The RO also terminated special monthly compensation under 38 U.S.C.A. § 1114(s), effective April 1, 2013.  

2.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating decision proposing the reduction and affording the appellant the opportunity to present additional evidence and request a predetermination hearing.

3.  At the time of the January 2013 rating decision, the 100 percent rating for the appellant's service-connected chronic bronchitis with restrictive lung disease had been in effect since February 17, 2010, which was a period of less than five years.  Prior to that time, a 30 percent rating had been in effect for that disability since May 29, 2001, which was a period of more than five years.

4.  At the time of the January 2013 rating decision, the record did not establish that a material improvement of the appellant's service-connected chronic bronchitis with restrictive lung disease had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

1.  Restoration of the 100 percent disability rating for chronic bronchitis with restrictive lung disease, effective April 1, 2013, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6600 (2014).

2.  Restoration of special monthly compensation under 38 U.S.C.A. § 1114(s), effective April 1, 2013, is warranted.  38 U.S.C.A. §§ 1114(s), 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In an August 1975 rating decision, the RO granted service connection for chronic bronchitis and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600, effective September 28, 1974.

In a February 2002 rating decision, the RO increased the rating for the appellant's service-connected chronic bronchitis to 30 percent, effective May 29, 2001, under Diagnostic Code 6600.  

In February 2010, the appellant submitted a claim for an increased rating for his service-connected chronic bronchitis.  

VA clinical records obtained in support of the claim show complaints of shortness of breath, coughing, and intermittent chest pain.  In March 2010, the appellant was treated with a course of steroids and antibiotics.  The assessments included persistent asthmatic bronchitis.  

In connection with his claim, the appellant was afforded a VA examination in April 2010.  He reported having a daily cough with blood-tinged sputum, shortness of breath at rest, and episodic infections approximately twice yearly and lasting two weeks requiring treatment with antibiotics.  Pulmonary function testing showed that FEV-1 was 39 percent of the predicted value.  After bronchodilators, FEV-1 was 30 percent predicted.  The examiner indicated that the appellant provided a good effort and that FEV11 values were a more accurate reflection of the severity of the appellant's condition.  A DLCO was not performed as the pulmonary function test results were sufficient to evaluate his pulmonary status.  A chest X-ray was normal.  The diagnosis was chronic bronchitis with obstructive lung disease, which the examiner indicated was a progression from the previous diagnosis of chronic bronchitis.  The subjective factor of the appellant's disability was shortness of breath, and the objective factor was abnormal spirometry.  The effect of the condition on the appellant's occupation and daily activities was the need to avoid strenuous activities.  The examiner indicated that the appellant experienced no complications from his service-connected respiratory disability, including cor pulmonale, right ventricular hypertrophy, or hypertension.  In an addendum to the examination report, the examiner explained that the appellant's daily productive cough was also a manifestation of his service-connected chronic bronchitis and that he was under treatment with Loratadine daily for his condition.  

Based on this evidence, in an April 2010 rating decision, the RO increased the rating for the appellant's service-connected chronic bronchitis to 100 percent, effective February 17, 2010, pursuant to Diagnostic Code 6600.  

In a February 2011 rating decision, the RO granted service connection for PTSD with depression and polysubstance dependence and assigned an initial 100 percent rating, effective November 15, 2002.  In addition, the RO granted special monthly compensation effective February 17, 2010, pursuant to 38 U.S.C.A. § 1114(s) (providing special monthly compensation where a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently rated at 60 percent or more).  

In a March 2011 letter, the RO advised the appellant that he was being scheduled for a routine examination to determine the current level of his service-connected chronic bronchitis.  

In April 2011, the appellant underwent a VA examination.  He reported that, as a result of his respiratory disability, he had loss of appetite, hemoptysis, a productive cough, orthopnea, and shortness of breath at rest.  He did not experience a daily cough with blood-tinged sputum.  He reported monthly asthma attacks and indicated that he contracted infections easily.  In this regard, the appellant stated that he experienced infections approximately twice yearly which lasted two weeks and required treatment with antibiotics.  He was under treatment with Combivent, Foradil, and Asmanex, but had had a minimal response.  Pulmonary function testing showed that FEV-1 that was 67 percent of the predicted value.  After bronchodilators, FEV-1 was 75 percent predicted.  The examiner indicated that the appellant provided a good effort and that FEV1 values were a more accurate reflection of the severity of the appellant's condition.  A DLCO was not performed, as the pulmonary function test results were sufficient to evaluate his pulmonary status.  A chest X-ray was normal.  The diagnosis was chronic bronchitis with restrictive lung disease, which the examiner indicated was a progression from the previous diagnosis.  The subjective factor of the appellant's disability was shortness of breath, and the objective factor was spirometry.  The effect of the condition on the appellant's occupation and daily activities was the need to avoid strenuous activities.  The examiner indicated that the appellant experienced no complications from his service-connected respiratory disability, including cor pulmonale, right ventricular hypertrophy, or hypertension.  

The RO thereafter obtained VA clinical records showing that the appellant had been seen in the emergency room in February 2011 for an exacerbation of COPD.  He was treated with steroids and breathing treatment.  On follow-up examination in March 2011, the appellant indicated that he was doing much better.  He indicated, however, that he experienced exacerbations frequently enough that he would like to have a nebulizer available to him, as it had been effective in the emergency room.  A nebulizer was ordered.  

In a May 2011 rating decision, the RO proposed to reduce the rating for the appellant's chronic bronchitis with restrictive lung disease disability to 10 percent.  The RO issued a letter in May 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The RO also explained that, although his combined service-connected disability rating would remain 100 percent, his monthly compensation would decrease due to a discontinuation of special monthly compensation.  

In response, the appellant submitted a statement indicating that his disability had not improved dramatically as the proposed reduction indicated.  He also requested a predetermination hearing.  

The record shows that, in August 2011, the appellant and his representative attended an informal conference with VA personnel.  At that time, the appellant indicated that, if VA would provide him with a new examination, he would withdraw his request for a predetermination hearing.  

In January 2012, the appellant was afforded another VA examination at his request.  The examiner noted that the appellant's disability required the intermittent use of systemic corticosteroids, approximately twice in the past 12 months, as well as daily inhalational bronchodilator therapy and episodic antibiotics.  Pulmonary function testing was not performed.  The examiner indicated that the appellant's respiratory disability did not impact his ability to work.  She indicated, however, that the claims file had not been provided and that a new examination and pulmonary function testing was necessary to determine the severity of the appellant's disability.  

The record includes the results of January 2012 VA pulmonary function testing, which showed that FEV-1 that was 67 percent of the predicted value.  After bronchodilators, FEV-1 was 81 percent predicted.  DLCO was 74 percent predicted, prebronchodilator.  The interpretation was mild restrictive ventilatory defect.  The Board notes that the record on appeal contains no indication that the January 2012 VA examiner reviewed these pulmonary function test findings.  

In a January 2013 rating decision, the RO decreased the rating for the appellant's service-connected chronic bronchitis with restrictive lung disease from 100 to 10 percent disabling, effective April 1, 2013.  The RO also terminated special monthly compensation, effective April 1, 2013, resulting in a reduction in the appellant's compensation payments.

The appellant appealed the RO's determination, arguing that his disability had not improved.  He again explained that he experienced frequent exacerbations which the RO had failed to consider.  

In support of his claim, the appellant submitted private clinical records showing that he had been seen in the emergency room in May 2010 for an exacerbation of bronchitis.  

At an April 2013 hearing at the RO, the appellant testified that he continued to experience a productive cough and shortness of breath.  He indicated that he was unable to walk more than 50 feet without experiencing symptoms such as chest tightness and an inability to breathe.  He also indicated that he was unable to climb stairs.  He indicated that he used inhaled steroids daily.  The appellant's spouse testified that he was often unable to walk from the bedroom to the kitchen.  She estimated that this happened on a weekly basis.  The appellant indicated that his respiratory disability symptoms also increased with cold weather or extreme heat.  

In May and July 2014, the appellant submitted additional evidence, including VA clinical records showing that he had been hospitalized in October 2013 for a period of five days for an acute exacerbation of COPD.  These records include a provisional diagnosis of cor pulmonale.  On discharge from the hospital, the appellant was prescribed home oxygen.  

At his August 2014 hearing, the appellant again testified that his service-connected respiratory disability had not improved.  In fact, he indicated that his doctors were telling him that his condition was progressively worsening.  He indicated that, in October 2014, he had been put on oxygen therapy for about six months.  The appellant's spouse also testified that the appellant had been hospitalized for treatment of his respiratory disability in October 2013, after which he had been prescribed a new medication.  The appellant testified that he continued to experience flare-ups, and they had been getting worse and lasting longer.  He also indicated that, during his last two flare-ups in 2013, he had required a period of hospitalization between five and seven days on each occasion.  

Following the hearing, the appellant submitted an August 2014 VA clinical record showing that a pulmonary function test had shown a moderately severe restrictive defect.  Specifically, the test showed that FEV-1 that was 43 percent of the predicted value.  After bronchodilators, FEV-1 was 55 percent predicted.  FEV1/FVC was 72 percent of predicted value.  After bronchodilators, FEV1/FVC was 75 percent of predicted value.  The interpretation was reduced vital capacity suggesting a moderately severe restrictive defect.  The examiner noted that findings were suggestive of poor or suboptimal patient effort.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  Prior to reducing a Veteran's disability rating in such cases, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA:

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2014).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability evaluation.  As noted, the RO issued a letter in May 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  Although the appellant thereafter requested a predetermination hearing, he withdrew his request in September 2011.  The December 2011 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the January 2013 rating decision at issue in this case, the 100 percent rating for the appellant's service-connected respiratory disability had been in effect since February 17, 2010, which was a period of less than five years.  Prior to that time, however, a 30 percent rating had been in effect since May 29, 2001, a period of more than five years.  Affording the appellant the benefit of the doubt, therefore, the Board finds that because the RO reduced the appellant's disability rating below 30 percent, compliance with the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are for application in this case.  

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(a), the Board has reviewed the entire record.  In that regard, the Board observes that, although two examinations were conducted prior to the reduction at issue here, the record reflects that the more recent examination was clearly inadequate.  The examiner was not provided with the appellant's claims folder for review in connection with the examination.  Moreover, although she indicated that another examination and pulmonary function test was necessary in order to evaluate the severity of the appellant's service-connected respiratory disability, this was not accomplished.  

Moreover, the Board observes that the record reflects no consideration by either the examiner or the RO as to whether all of the evidence of record clearly warranted the conclusion that sustained improvement in the appellant's respiratory disability had been demonstrated.  Rather, it appears that the RO reduced the rating based solely on two pulmonary function tests without consideration of whether those tests reflected temporary or episodic improvement.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (providing a 10 percent rating where postbronchodilator FEV-1 of 71- to 80-percent predicted is shown).  The record also lacks any indication that the RO considered whether the evidence clearly warranted the conclusion that sustained improvement in the appellant's service-connected respiratory disability had been demonstrated and whether such improvement would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

In examining the record in its entirety, the Board notes that the appellant has consistently reported that his disability is subject to flare-ups and that such episodes have been occurring more frequently and lasting longer.  He has also consistently complained of significant functional impairment, including an inability to climb stairs or walk to his mailbox without experiencing severe shortness of breath.  Absent consideration of the appellant's subjective complaints, the Board concludes that the results of two pulmonary function tests alone are insufficient to demonstrate sustained improvement of the appellant's service-connected respiratory disability, as well as an improvement in the appellant's ability to function under the ordinary conditions of life and work.  

In fact, the Board observes that additional evidence submitted by the appellant after the reduction at issue includes VA clinical records which reflect that he was prescribed home oxygen in October 2013.  At that time, he was also provisionally diagnosed as having cor pulmonale.  See e.g. 38 C.F.R. § 4.96 (providing that pulmonary function tests are not required when evaluating a disability under Diagnostic Code 6600 when outpatient oxygen therapy is required); see also 38 C.F.R. § 4.97, Diagnostic Code 6600 (providing a 100 percent rating for chronic bronchitis where cor pulmonale or the requirement for outpatient oxygen therapy is shown).  

For the foregoing reasons and bases, the Board finds that the 100 percent rating for the appellant's service-connected chronic bronchitis with restrictive lung disease was improperly reduced and must therefore be restored.  It follows that the appellant's special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) must also be restored, effective April 1, 2013.  








ORDER

Restoration of a 100 percent disability rating for chronic bronchitis with restrictive lung disease and special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) effective April 1, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


